Case 1:21-mj-00466-RMM Documenté6 Filed 06/15/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

v. )
Stacie Ann Hargis-Getsinger Case No.

)

)

- )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Stacie Ann Hargis-Getsinger ; . ,
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment C Superseding Indictment © Information © Superseding Information J Complaint
O Probation Violation Petition (7 Supervised Release Violation Petition (Violation Notice (© Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Entering and Remaining in a Restricted Building

18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building

40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct and Parading, Demonstrating, or Picketing in a
Capitol Building

40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building

a ep 2021.06.09
Date: —- 06/09/2021 19:00:48 -04'00'

Issuing offi icer's signature

City andstate: | ————— Washington, D.C. _ __ Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) awe) 25L\, and the person was arrested on (date) une 1S AZ }
: # f
at (city and state) How lac n ayes = C me

Date: Nuno (F 200 f= re) g 3 KR

Arresting officer's signature

IAP SS b. lalor: SOON

Printed name and title

 

 

 
